

117 HR 3390 IH: Chinese Communist Party Influence Transparency Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3390IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Gallagher introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Foreign Agents Registration Act of 1938 to repeal the exemption from registration under such Act for persons providing private and nonpolitical representation of trade and commercial interests, and the exemption from registration under such Act for persons filing disclosure reports under the Lobbying Disclosure Act of 1995, in connection with the representation of business organizations organized under the laws of or having their principal place of business in the People’s Republic of China, and for other purposes.1.Short titleThis Act may be cited as the Chinese Communist Party Influence Transparency Act.2.Repealing certain exemptions from registration under Foreign Agents Registration Act of 1938 by agents representing Chinese business organizations(a)In generalThe Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.) is amended by inserting after section 3 the following:3A.Special rules for agents representing Chinese business organizations(a)Repeal of exemption from registration for persons providing private and nonpolitical representation of bona fide trade or commercial interestsSection 3(d)(1) shall not apply to an agent of a covered Chinese business organization.(b)Repeal of exemption from registration for persons filing disclosure reports under Lobbying Disclosure Act of 1995(1)RepealSection 3(h) shall not apply to an agent of a covered Chinese business organization.(2)Timing for filing of registration statementsIn the case of an agent of a covered Chinese business organization who has registered under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.), after the agent files the first registration required under section 2(a) in connection with the agent’s representation of the covered Chinese business organization, the agent shall file all subsequent statements, information, or documents required under section 2 at the same time, and in the same frequency, as the reports filed with the Clerk of the House of Representatives or the Secretary of the Senate (as the case may be) under section 5 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1604) in connection with the agent’s representation of the covered Chinese business organization.(c)Covered Chinese business organization definedIn this section, the term covered Chinese business organization means—(1)an entity described in section 1(b)(3) which is organized under the laws of, or has its principal place of business in, the People’s Republic of China (including any subsidiary or affiliate of such an entity), except that such term does not include a subsidiary or affiliate of an entity which is organized under the laws of, and has its principal place of business in, a country other than the People’s Republic of China; or(2)an entity designated by the Attorney General as subject to the extrajudicial direction of the Chinese Communist Party..(b)Conforming amendments(1)Repeal of exemptionSection 3 of such Act (22 U.S.C. 613) is amended—(A)in subsection (d)(1), by striking in private and inserting except as provided in section 3A(a), in private; and (B)in subsection (h), by striking Any agent and inserting Except as provided in section 3A(b), any agent.(2)Timing of filing of registration statementsSection 2(b) of such Act (22 U.S.C. 612(b)) is amended in the first sentence by striking six months succeeding such filing and inserting six months succeeding such filing (except as provided in section 3A(b)(2)).(c)Effective dateThe amendments made by this Act shall take effect 180 days after the date of enactment of this Act.